Citation Nr: 0516117	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  97-27 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant-veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to May 
1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, among other things, continued the 
denial of entitlement to service connection for PTSD because 
the veteran had not submitted new and material evidence.  The 
Board first considered this appeal in August 1998; the Board 
found that new and material evidence had been submitted, 
reopened this claim, and remanded it for additional 
development.  All appropriate development has been performed, 
but the claim remains denied.  As such, it is returned to the 
Board for further appellate consideration.  The other claims 
on appeal at the time of the Board's August 1998 decision 
have been finally decided and are no longer before the Board.

The Board notes that veteran's representative requested in 
its April 2005 presentation that claims of entitlement to 
compensation and nonservice-connected pension be addressed.  
The record reflects that the only issue before the Board in 
appellate status is as set forth on the title page of this 
decision and that the RO denied the veteran's claim of 
entitlement to nonservice-connected pension in September 
2004.  As such, the representative's request is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not engage in combat with the enemy 
during his period of active service.

3.  The diagnosis of PTSD is not based upon a verified in-
service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or as a consequence of active 
service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  In 
the case of any veteran who engaged in combat with the enemy 
in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign or expedition, VA shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with 
the circumstances, conditions or hardships of such service 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may 
be rebutted by clear and convincing evidence to the contrary 
and the reasons for granting or denying service connection 
in each case shall be recorded in full.  See 38 U.S.C.A. 
§ 1154(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  The diagnosis of a mental disorder must conform 
to the DSM-IV and be supported by the findings of a medical 
examiner.  See 38 C.F.R. § 4.125(a).

The veteran served in the United States Marine Corps from 
April 1960 to May 1967.  His second tour of duty included 
service in the Republic of Vietnam as an engineering 
equipment operator.  The veteran was awarded several 
decorations, including the Vietnam Campaign Medal and the 
Armed Forces Expeditionary Medal, but was not awarded any 
decorations indicative of combat service.  Additionally, his 
service personnel records do not include any indication that 
the veteran served in a combat position.

The veteran asserts that he served as a heavy equipment 
operator during his service in Vietnam, but performed many 
infantry tasks and was on temporary assignment as an 
infantryman in or around April 1966.  He reports that he had 
to load transparent body bags, perform tasks under fire, and 
was called upon to storm a village to clear out Vietcong.  
The veteran has reported to VA and to health care 
professionals that he believes he killed women and children 
during his period of service in Vietnam.

The record includes a diagnosis of PTSD based upon combat 
service in the Republic of Vietnam.  Specifically, the 
veteran began psychological evaluation following a post-
service work injury in which he was electrocuted and in the 
course of his treatment it was determined that he experienced 
symptoms of PTSD due to military service.  In December 1998, 
the veteran's treating psychologist reported that the veteran 
had PTSD due to an electrocution at work and secondary to 
considerable emotional problems associated with service in 
Vietnam.  The psychologist specifically stated that, "[t]he 
fact is that he was in Vietnam as a service support troop, 
but then was pulled out to [sic] his primary MOS to engage in 
infantry kinds of tactics.  Where he was well trained as an 
infantryman, he was not experienced.  This experience was 
rather traumatizing."

The Board points out that while a treating psychologist may 
accept as fact a patient's rendition of events, VA is not so 
privileged.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Because the veteran's service medical and personnel 
records are silent with respect to information suggestive of 
combat service, VA must find independent corroboration of the 
veteran's alleged in-service stressors.  Specifically, unit 
records may be used to determine whether the veteran's unit, 
and presumably the veteran, was exposed to the attacks 
described by the veteran and/or whether the veteran's unit 
was called upon to perform combat tasks not normally 
associated with a non-combat unit such as the veteran's.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  Of course, if upon review of 
the unit records and/or other official documents, VA finds 
specific reference to this veteran having been assigned 
combat duties, that too would be deemed corroboration of in-
service stressors upon which a diagnosis of PTSD may be 
based.

It is noted that a determination as to whether the veteran is 
a combat veteran is particularly significant here because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that:

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding 
that the veteran engaged in combat with the enemy.  See 
Zarycki.

VA's Office of General Counsel defined the phrase "engaged in 
combat with the enemy" to mean that the veteran must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  The fact 
that a veteran served in a "combat area" or "combat zone" 
does not mean that he himself engaged in combat with the 
enemy.  Moreover, a general statement in a veteran's service 
personnel records that he participated in a particular 
operation or campaign would not, alone, establish that he had 
combat service because the terms "operation" and "campaign" 
encompass both combat and non-combat activities.  Whether or 
not a veteran "engaged in combat with the enemy" must be 
determined through recognized military citations or other 
supportive evidence.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each relevant item of evidence.  
A veteran's assertions that he engaged in combat are not 
ignored, but are evaluated along with the other evidence of 
record; a veteran's assertions that he "engaged in combat 
with the enemy" are not sufficient, by themselves, to 
establish this fact.  See VAOPGCPREC 12-99.

The evidence of record includes an exhaustive review of 
service records, including command chronologies and unit 
records.  There is, however, no reference whatsoever to 
attacks and/or combat tasks by members of the units to which 
the veteran was attached during his service in the Republic 
of Vietnam.  There is record of the veteran being assigned as 
a security guard from March 14, 1966 to May 1, 1966, but unit 
records for that time period do not identify attacks of any 
type, including mortar-rocket, sapper, sniper, or sabotage 
attacks.

Given the evidence as outlined above, the Board finds that 
the veteran did not engage in combat with the enemy during 
his service in Vietnam.  As such, the Board is unable to 
accept the diagnosis of PTSD based upon combat service 
because the record does not otherwise contain independent 
evidence confirming the veteran's account of in-service 
stressors.  Consequently, with no competent evidence of 
either combat service or a corroborated in-service stressor, 
the Board does not find recent medical evidence diagnosing 
PTSD persuasive.  As such, the basic elements of a PTSD 
service connection claim have not been met and the claim must 
be denied.

Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 2003), and the United States Court of Appeals for 
Veteran's Claims (Court) decisions in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I), and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), which 
addressed the timing and content of proper VCAA notice.  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed immediately below, that the 
development of the claim here on appeal has proceeded in 
accordance with the law and regulations. 

Duty to Notify 

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made in March 1997, long before the VCAA was 
enacted, and the VCAA notice was first given to the veteran 
in November 2002.  Fortunately, the Court acknowledged in 
Pelegrini II that some claims were pending at the time the 
VCAA was enacted and that proper notice prior to the initial 
AOJ decision was impossible.  The Court specifically stated 
in Pelegrini II that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is 
based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in November 2002, in a duty-to-assist letter 
sent by VA in August 2003, and in a January 2005 Supplemental 
Statement of the Case.  The Board finds that the information 
provided to the veteran specifically satisfied the 
requirements of 38 U.S.C.A. § 5103 in that he was clearly 
notified of the evidence necessary to substantiate his claim 
and the responsibilities of VA and the veteran in obtaining 
evidence.  The communications stated that (1) the evidence 
needed to substantiate the veteran's claim was, among other 
things, evidence that the veteran currently had a disability 
as a result of an in-service injury or disease, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the veteran, and (3) the veteran is 
responsible for supplying VA with sufficient information to 
obtain relevant records on his behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  The Board 
notes that although the Court in Pelegrini I and again in 
Pelegrini II indicated that there was a fourth element of 
notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. § 5103(a) 
does not require VA to seek evidence from a claimant other 
than that identified by VA as necessary to substantiate the 
claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Nonetheless, 
the veteran was provided with the text of 38 C.F.R. § 3.159, 
from which the Court drew the fourth notice element, in a 
January 2005 supplemental statement of the case.  He was also 
give numerous opportunities to submit evidence and argument 
in support of his claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice 
letters; however, what the VCAA seeks to achieve is to give a 
claimant notice of the elements outlined above.  Once that 
has been done -notwithstanding whether it has been done by 
way of a single notice letter or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the veteran covering all 
content requirements is harmless.  See, e.g., 38 C.F.R. § 
20.1102; Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence, affording him physical examinations, 
and seeking corroboration of alleged in-service stressors.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  

The veteran testified before an RO hearing officer in May 
1996.  A hearing before the Board was scheduled in April 
1998, but the veteran failed to report for that hearing.  The 
veteran has not requested that a hearing before the Board be 
rescheduled.

The Board notes that in its August 1998 remand order it was 
requested that a VA psychiatric examination be scheduled if 
the veteran's alleged in-service stressors were verified.  
Because the alleged stressors were not verified, the RO did 
not schedule an additional VA examination.  The Board finds 
that action appropriate as VA made every possible effort to 
verify the veteran's alleged stressors and was unable to find 
any independent corroboration of same.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


